Citation Nr: 0407888	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  97-20 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to a rating in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1993 to July 1996.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for lumbosacral strain, rated noncompensable; and 
denied service connection for neck and left hip disorders, 
residuals of a left knee and right ankle injuries, and 
varicose veins.  By an August 2002 decision, the RO increased 
the rating for the lumbar spine disability to 40 percent.  
That claim remains in controversy, as less than the maximum 
available benefit was awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The issues listed on the preceding page are all 
that remain of this appeal as the RO granted service 
connection for cervical strain in June 2002; and for a right 
ankle disability in August 2002.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In July 1997 the veteran requested a hearing before a hearing 
officer at the RO.  Apparently no action was taken on his 
request, and in a January 2003 signed statement, the veteran 
indicated "I have no further evidence or argument to 
present."  The case was then transferred to the Board for 
appellate review.  In January 2003 the Board sent the veteran 
a letter to clarify whether he still desired an RO hearing.  
He was informed that if he did no respond within 30 days from 
the date of the letter, the Board would assume that he no 
longer desired a hearing.  In March 2003, the Board again 
contacted the veteran by letter to clarify his request for a 
personal hearing.  He did not respond.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a left hip disability entity.

2.  There is no competent evidence that the veteran currently 
has a left knee disorder.

3.  There is no competent evidence that the veteran currently 
has varicose veins.

4.  Throughout the appeal period, the veteran's low back 
disability has been manifested by pronounced lumbar disc 
disease; symptoms warranting a separate compensable rating 
for neurological impairment are not shown.  


CONCLUSIONS OF LAW

1.  Service connection for a left hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

3.  Service connection for varicose veins is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

4.  A 60 percent rating is warranted for the veteran's lumbar 
degenerative joint and disc disease.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5293 (2003)(effective prior to, and from, September 23, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The claims have been 
considered on the merits.  In Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of 
Appeals for Veterans Claims (Court) held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In VAOPGCPREC 1-2004 (February 24, 2004), 
VA's General Counsel held that the 4th requirement listed 
above was dicta, not binding on VA.

Here, the rating decision appealed was prior to the enactment 
of the VCAA.  Consequently, notice could not have been 
provided prior to the decision.  Regardless, the appellant 
here is not prejudiced by any notice timing defect.  He has 
since been notified (in the January 1997 decision, in a May 
1997 statement of the case (SOC), and in an August 2002 
supplemental statement of the case (SSOC)) of everything 
required, and has had ample opportunity to respond/supplement 
the record.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed, and of the controlling 
law and regulations.  The August 2002 SSOC clearly notified 
him of the VCAA and how it applied to his claim.  He was 
advised that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In November 2001 correspondence, he was advised of 
what the evidence must show to establish entitlement to an 
increased rating for a lumbar spine disability; what the 
evidence must show to establish entitlement to service 
connection for left hip and left knee disorders and for 
varicose veins, and what information or evidence VA needed 
from him.  He was expressly asked to notify VA about "any 
additional information or evidence that you want [VA] to try 
to get for you."  

Although the November 2001 correspondence and the August 2002 
SSOC asked the veteran to respond with any new evidence in 
support of his claim within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, everything submitted to date has been accepted for 
the record and considered.  

A de novo review of the evidence by a DRO has been performed 
(see August 2002 SSOC).  The veteran has been examined on a 
number of occasions during the course of the appeal.  VA has 
obtained all records it could obtain.  Development appears 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Background

Service medical records show that on numerous occasions the 
veteran was treated for low back pain.  In March 1994 he 
complained of low back pain after he strained his back 
setting a tool box down, and the diagnosis was low back pain 
secondary to muscle strain.   In March 1995 he complained of 
low back pain after he twisted his back stepping from a 
vehicle, and the diagnosis was mechanical low back pain.  He 
was seen again in April 1995 after a flare-up of low back 
pain during physical training, and he reinjured his low back 
in July 1995 when he fell from a truck.  An August 1995 
clinic record shows complaints of right lower back pain, with 
occasional radiation down the right leg, and the diagnosis 
was right sacroiliac joint dysfunction.  A January 1996 
clinic record shows diagnosis of probable discogenic sciatic 
neuritis of the right leg.  

The service records also show complaints of a sore left knee 
in August 1993, after the veteran twisted the knee slipping 
in a mud puddle.  Clinical evaluation revealed no effusion, 
swelling, joint line tenderness, or discoloration.  There was 
thrombotic thrombocytopenic purpura on the medial interior 
aspect of the patella.  The diagnosis was left knee 
tendonitis; the veteran was placed on a three day profile.  
Clinical records dated in March 1994 shows complaints of an 
"unexplained" lump on his left knee/shin.  The veteran 
denied trauma to the area, and denied tenderness or soreness.  
Examination revealed a small nontender mass at the left 
anterior tibial area.  The diagnosis was an isolated varicose 
vein on the left leg; the examiner stated that surgery was 
not indicated.  

In a May 1996 report of medical history on his separation 
from service, the veteran noted that he experienced low back 
and hip problems in service.  It was noted that a physician 
at Fort Sill had diagnosed "chronic back and hip problems."  
The corresponding report of medical examination is 
essentially negative for any disorders.  Clinical evaluation 
of the musculoskeletal and vascular systems was normal, as 
was evaluation of the veteran's skin.  

Postservice medical evidence includes a June 1997 report of 
magnetic resonance imaging (MRI) at a private medical 
facility, showing small disc protrusions from the L4-5 and 
L5-S1 discs.  There was no obvious nerve root displacement or 
other large herniation.  

The record also includes reports of VA vascular and 
orthopedic examinations in July 1997.  On vascular 
examination, the veteran complained of a small lump on the 
lower left leg.  He stated that other physicians had told him 
the lump may represent a varicose vein, but there was no 
evidence of dilated veins in that area.  There was no history 
of injury, and the veteran said the area remained essentially 
the same since the lump was first noticed it in service.  He 
stated that he never noticed varicose veins visible through 
his skin.  He denied heart problems or high blood pressure.  
Examination revealed that his blood pressure was 124/66.  
Peripheral pulses were all normal.  His skin was warm and had 
a normal appearance.  There was no peripheral edema.  A 
circular soft, nontender subcutaneous mass was noted on the 
lower left extremity, approximately one inch in diameter and 
half an inch in thickness, approximately 4 inches above the 
left lateral malleolus of the left ankle.  The diagnosis was 
small, subcutaneous, and benign lipoma on the left lateral 
lower leg.  The examiner expressly stated that "[t]here is 
no evidence that [the veteran] has varicose veins."  

The report of the July 1997 VA examination of the left hip 
shows that the veteran complained of low back pain, with 
associated pain in the general area of the right side of the 
pelvis and buttock.  The pain was localized to the right 
sacroiliac joint area and immediately above.  There was no 
pattern of radiation into the lower extremity.  Examination 
revealed no contusion, and there was no asymmetry or 
impairment such as muscle wasting or atrophy.  No pain was 
evident at the hip girdle on rocking of the pelvis, or on 
attempted lateral mobility.  X-rays showed that the 
sacroiliac joints were satisfactory.  The diagnosis was "no 
evidence of hip disease or injury."  

VA examination of the left knee in July 1997 revealed no 
swelling or deformity of the left knee.  There was no 
subluxation, lateral instability, or looseness of motion.  
There was free motion of the patella, with no tenderness or 
crepitation.  Range of motion of the left knee was from zero 
to 140 degrees.  X-rays of the left knee were normal.  The 
diagnosis was "[n]o joint disease found."  

On July 1997 VA examination of the lumbar spine, the veteran 
complained of recurring low back pain, localized to 
approximately the L5-S1 level, with some radiation to the 
right and to the sacroiliac area.  There was intermittent 
pain depending on whether he engaged in any prolonged or 
heavy work activity, or prolonged sitting.  Examination 
revealed a minimal slight "S" shaped scoliosis, and there 
was very slight flattening in the lumbar area.  Musculature 
was good and symmetrical.  There was minor tightness with no 
spasm.  There was minor tenderness over the right sacroiliac 
joint.  Range of motion of the thoracolumbar spine was to 85 
degrees on forward flexion, and to 20 degrees on extension.  
Lateral flexion was to 30 degrees, left, and to 35 degrees. 
right.  Rotation to the left was to 35 degrees, and rotation 
to the right was to 30 degrees.  There was no objective 
evidence of pain on motion.  Straight leg raising was normal, 
as was neurological examination.  X-rays showed minor 
spondylosis of the L5 vertebral body, with slight narrowing 
of the L5-S1 disc space.  The diagnosis was chronic, mild 
lumbar strain, associated with a minor "S" shaped 
thoracolumbar scoliosis; and degenerative arthritis and 
degenerative disc disease of the lumbar spine.  

VA outpatient records dated from September 1997 to November 
2001 reveal treatment for continuing symptoms related to the 
veteran's lumbar spine disability.  A July 2000 outpatient 
record shows complaints of periodic spasm in the lumbar spine 
area, with low back pain radiating to the right lower 
extremity, and occasional paresthesia of the right lower 
extremity.  Examination revealed that the veteran walked with 
a limp.  Mild mid-low back tenderness and muscle spasm were 
evident.  Forward flexion of the lumbar spine was limited to 
20 degrees.  The diagnosis was low back pain with spasm.  MRI 
in July 2000 showed mild degenerative changes with a small 
central disc protrusion at L5-S1, in contact with the dural 
sac but without causing canal stenosis or neural foraminal 
stenosis.  There was a mild disc bulge at L4-L5.  No other 
pathological findings were evident.  A January 2001 
outpatient record noted that the veteran was active all the 
time, and did a lot of lifting at work.  He denied numbness 
in his legs, but complained of a severe episode of sciatica 2 
to 3 months earlier that was relieved by bed rest.  The 
diagnosis was chronic low back pain.  

On VA examination in March 2002, the veteran complained of 
severe low back pain with muscle spasm and tightness, and of 
radicular-type pain into both lower extremities, primarily on 
the right side.  He reported problems with numbness of the 
right leg and occasional episodes of right sciatic nerve 
involvement.  Occasionally (especially in the morning) the 
pain was so severe that he had difficulty moving, and was 
sometimes forced to crawl instead of walk.  He also 
complained of weakness of the low back area and right leg, 
with associated stiffness, fatigability, and lack of 
endurance.  He reported that he was never pain free.  During 
flare-ups, the low back pain was "10" on a scale of 0 to 
10.  Pain of such severity occurred every other month and 
lasted one to two weeks.  Factors that precipitated low back 
pain included lifting, bending, sitting, standing, and 
walking.  There was additional limitation of motion and 
functional impairment during flare-ups, described as 
"difficulty with any movement."  The veteran wore a back 
brace during flare-ups.  He reported that he missed work due 
to back pain, and had depleted his annual leave in order to 
be treated for the back pain.  Right leg neuropathy made him 
extremely cautious when negotiating stairways.  He had 
difficulty with any bending or lifting, and with driving or 
sitting in a chair for prolonged periods.  He continued to 
perform home and yard maintenance, but such activity required 
rest periods due to pain.  The severity of the low back pain 
rendered him unable to exercise or engage in sports 
activities that he had previously enjoyed, and prevented him 
from coaching his son or interacting with him in sports 
activities.  

Examination revealed that the veteran's gait was stiff but 
steady.  An increase in low back pain was evident when he 
stepped onto the examination table, and severe pain was 
exhibited when he was lying flat.  Range of motion of the 
thoracolumbar spine was to 36 degrees on flexion and to 8 
degrees on extension.  Lateral flexion to the right was to 12 
degrees, and lateral flexion to the left was to 20 degrees.  
Pain was evident on all motions.  Flattening of the 
thoracolumbar spine was noted.  Musculature of the back was 
symmetrical.  Straight leg raising elicited pain at 18 
degrees, bilaterally.  The examiner was unable to elicit 
bilateral patellar reflexes.  Achilles tendon reflex was 2+.  
There was diminished perception to vibratory stimuli in the 
left lower extremity to S1.  There was a dramatic increase in 
pain in the low back area on heel-and-toe gait testing.  
Muscle spasm and costovertebral tenderness were present in 
the lumbar and sacral areas.  X-rays showed slight narrowing 
of discs at L4-5 and L5-S1, and there was a slight tilt of 
the spine to the left.  The diagnosis, in pertinent part, was 
degenerative bone and disc disease of the lumbar spine, with 
symptoms of neuropathy and radiculopathy.  

At the March 2002 examination, the veteran also reported that 
he noticed a growth on his left lower leg during service, 
which he said had grown slightly in size since service.  
Examination of his left lower extremity revealed a freely 
movable lipoma-like mass, approximately 6 centimeters to the 
left lateral aspect above the malleolus.  The diagnosis was 
lipoma on the left lateral leg with functional deficits, 
secondary to discomfort with some types of footwear.  

Legal Criteria and Analysis - Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement to service-
connection for disease or injury to cases where there is 
resulting disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Regarding the claims of service 
connection for left hip and left knee disorders and varicose 
veins, there is simply no competent (medical) evidence that 
the veteran currently has such disabilities due to injury or 
disease in service.  Without a current diagnosis of any such 
disabilities, service connection is not warranted.  

That the veteran was seen for left hip and left knee pain 
during service, as well as for a lump that was diagnosed on a 
single occasion as an isolated varicose vein, is not in 
dispute.  However, the medical evidence establishes that the 
episodes in service related to his left hip, left knee, and a 
varicose vein were acute, and resolved before his separation 
from service.  The May 1996 separation examination was 
negative for diagnosis of a left hip, left knee, or varicose 
vein disorder, and showed normal evaluations of the 
musculoskeletal and vascular systems, and normal evaluation 
of the veteran's skin.  Postservice medical records are 
entirely negative for a left knee disability or for varicose 
veins.  They are also negative for a left hip disability 
entity distinct from the hip pain which is a component of the 
veteran's service-connected lumbar spine disability.  When 
the veteran was examined by VA in July 1997 specifically to 
ascertain whether he had such disorders, it was reported that 
such disorders were not found.  (In this regard, it is also 
noteworthy that the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.)  
There is no competent evidence that the veteran now has any 
of the disorders for which he seeks service connection.  
Because he is a layperson, his own belief that various 
complaints or symptoms reflect that he has current left hip 
or left knee disorders or varicose veins is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The sole remaining question is whether service connection may 
be granted in the absence of competent evidence of current 
disability.  There is no legal authority for that 
proposition, and the claims of service connection for left 
hip and left knee disorders and for varicose veins must be 
denied.  

Legal Criteria and Analysis - Increased Rating Claim

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings may be assigned for separate periods 
of time, based on facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran is currently rated under 38 C.F.R. § 4.71a, Code 
5293, which provides criteria for evaluating intervertebral 
disc syndrome.  The criteria under Code 5293 were revised 
effective September 23, 2002.  Where the law and regulations 
change while a case is pending, the version more favorable to 
the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Since the veteran applied for an increased rating for low 
back disability in December 1993, the Board is obligated 
under Karnas to evaluate the claim under both the old and 
(effective from September 23, 2002) the new criteria.  See 
VAOPGCPREC 3-00.]  

The criteria under Code 5293 in effect before September 23, 
2002, provide that a 40 percent rating is warranted when 
intervertebral disc syndrome is severe, with recurring 
attacks and intermittent relief.  Pronounced disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief warrants a 60 percent rating. 

The criteria under Code 5293 in effect since September 23, 
2002, provide for rating either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  These 
"new" criteria provide that a 40 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  60 
percent is the maximum rating under both the old and the new 
criteria.

At the outset, it is noteworthy that the complaints and 
symptoms of the veteran's service-connected lumbar spine 
disability have remained essentially unchanged throughout the 
appeal period.  Hence, "staged ratings" are not indicated.  

Both the "old" and the "new" criteria under Code 5293 have 
been considered.  The Board finds that the criteria for 
rating intervertebral disc disease in effect before September 
23, 2002, are more favorable to the veteran.  His primary 
symptoms now are limitation of motion, pain/painful motion 
with radiating pain, and spasm.  Examination reports reflect 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and muscle spasm.  Further, the evidence 
indicates that the veteran experiences little, if any, relief 
from the low back symptoms.  Accordingly, a 60 percent rating 
is warranted under Code 5293.  As 60 percent is the maximum 
rating under Code 5293, the Board has considered the 
possibility of a separate rating for neurological impairment.  
However, such impairment distinct from that encompassed by 
the Code 5293 criteria is not clinically shown.  


ORDER

Service connection for left hip and left knee disorders and 
for varicose veins is denied.

A 60 percent rating for degenerative joint and disc disease 
of the lumbar spine is granted, subject to the regulations 
governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



